DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted on 10-14-19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 

Regarding claims 1, 8, & 16-18 the recitation “the release of the indicator material can be detected by observation of the label.” Is ambiguous and overly broad. With emphasis on the phrase “can be”, this is an ambiguous phrase and raises the question as to whether the indicator material is detectable or not?

Regarding claim 2 the recitation “the coating” lacks antecedent basis.

Claims 2-15 are rejected based on their dependency of claim 1.

Claim Rejections - 35 USC § 102

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujikawa et al (US 2010/0009042).

Regarding claims 1,10, 16-19 Fujikawa et al teaches a base layer 4 a plurality of microcapsules 2, and a top layer 9 (shrink film, food stuff), the microcapsules 2 being disposed between the base layer 4 and the top layer 9, the microcapsules 2 containing a indicator material 3 and having a compressive bursting strength less than a selected pressure (abstract)[0022]; and an adhesive layer 5 disposed adjacent to the base layer 4 such that the base layer 4 is positioned between the adhesive layer 5 and the plurality of microcapsules 2; whereby when the label is subjected to a pressure greater than the compressive bursting strength, at least some microcapsules 2 burst, the indicator material  3 is released from the microcapsules 2, and the release of the indicator material 3 can be detected by observation of the label (abstract)[0022][0037].

Regarding claim 2 FuJikawa et al teaches at least one of the base layer 4 and the coating 9 is formed from a material that permits detection of indicator material 3 released from the microcapsules 2 by observation of the label 7.

Regarding claim 3 Fujikawa et al teaches the base layer 4 includes a material chosen from a film and paper (figs. 1-2).

Regarding claims 4 Fujikawa et al teaches the base layer 4 includes a film chosen from polypropylene, biaxially-oriented polypropylene, and polyester (figs. 1-2).



Regarding claim 6 Fujikawa et al teachesthe at least one ink (pigment) is chosen from a leuco dye and a UV curable ink [0026][[0027]

Regarding claim 7 Fujikawa et al teaches the ink (pigment) can change from a colored ink to a colorless or dear ink when exposed to a temperature equal to or greaterthan a temperature chosen from 104°F, 120°F, and 150°F [0028j[0032j[ciaim 8]

Regarding claims 8 and 9 Fujikawa et al teaches the coating is a varnish and the coating is UV-curable (figs. 1-2)(inherent).

Regarding claim 11 Fujikawa et al et al teaches comprising an ink layer (figs. 1-2).

Regarding claim 12 Fujikawa et al teaches an ink layer 3.

Regarding claim 13 Fujikawa et al teaches the ink layer 3 is disposed between (figs. 2-3) the plurality of microcapsules 2 and the base layer 4.

Regarding claim 14 Fujikawa et al teaches the adhesive layer 5 includes at least one adhesive that is an acrylic adhesive 5.

Regarding claim 15 Fujikawa et al teaches the label is a pressure sensitive label, a shrink sleeve label, or an in-mold label (abstract).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE J ALLEN/Primary Examiner, Art Unit 2856